McMurray, Presiding Judge.
Defendant Thompson appeals his conviction of two counts of the fense of armed robbery, five counts of the offense of aggravated as-mlt, and one count of the offense of possession of a sawed-off shot-in. Held:
1. The first enumeration of error alleges violations of the holding Bruton v. United States, 391 U. S. 123 (88 SC 1620, 20 LE2d 476) permitting two police detectives to testify concerning statements ven by co-defendant Earl, who was tried along with defendant but lose not to testify at trial. However, this issue was not preserved for ipellate review by motion or objection at trial. Consequently, we are ecluded from reviewing this contention raised for the first time on ipeal. Robinson v. State, 173 Ga. App. 260, 261 (3), 262 (325 SE2d 52); Altman v. State, 156 Ga. App. 185, 186 (3), 187 (273 SE2d 923).
2. In his second enumeration of error, defendant maintains that e trial court erred by not requiring the State to properly measure e shotgun as required by law. OCGA § 16-11-121 (5) defines a *890sawed-off shotgun as a shotgun or any weapon made from a shotgu: with a barrel less than 18 inches in length or overall length of les than 26 inches. A police detective used a yardstick to measure th length of the barrel of the shotgun in question at less than 13 inchei
Defendant submits Wiley v. State, 204 Ga. App. 881 (420 SE2 783) as authority that the weapon should have been measured in com pliance with the policy and procedures of the “Department of Alee hoi, Tobacco and Firearms.” However, as in Wiley the defendant ha failed to present evidence as to what those policies and procedure may be and did not mention this issue at trial other than in th course of colloquy concerning the jury charge. As no action or rulin was requested of the trial court, this enumeration of error raises i most a question as to the sufficiency of the evidence concerning th offense of possession of a sawed-off shotgun. We agree with the con ments of the trial court that, where it is not a close question, gres precision or specific methodology in the measurement of the dimei sions of the weapon are not necessary to authorize conviction. As tl measurement in the case sub judice indicates that the barrel of tl shotgun was at least five inches shorter than permitted, the methodo ogy used by the witness was sufficient to establish that the weapon i issue was a sawed-off shotgun. We also note that the shotgun in quei tion having been introduced into evidence, the issue of its dimensioi was one properly for resolution by the jury. Carson v. State, 241 Ga. 622, 625 (3) (247 SE2d 68). The evidence was sufficient to authorize rational trier of fact to find defendant guilty beyond a reasonab doubt of the offense of possession of a sawed-off shotgun. Jackson Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
3. In his final enumeration of error, defendant contends that tl trial court erred in conditioning the probated portions of his sentem upon the payment of restitution for the fee of his court-appointt attorney without conducting a hearing to determine his ability to pa “ ‘OCGA §§ 17-14-8 through 17-14-10 contemplate a hearing and sp cific written findings by the court in determining whether it will ord restitution and, if so, the amount thereof.’ (Citation and punctuatk omitted.) Bridges v. State, 208 Ga. App. 555, 556 (1) (431 SE2d 16 (1993). Section 17-14-10 sets forth the factors to be considered by tl court in determining the nature and amount of restitution, include the offender’s present financial condition and future earning capaci and the amount of damages suffered by the victim. The trial court d not hold a restitution hearing, and the only mention of restitution the sentencing hearing was the order itself. The court further did n enter specific written findings under OCGA § 17-14-[8].” Fonseca State, 212 Ga. App. 463, 464 (2) (441 SE2d 912). Accordingly, tl case is remanded for a hearing and specific written findings pursual to OCGA § 17-14-10. Fonseca, supra at 465. I
*891Decided October 19, 1994.
Mitchell D. Durham, for appellant.
Thomas J. Charron, District Attorney, D. Victor Reynolds, )ebra H. Bernes, Nancy I. Jordan, Assistant District Attorneys, for ppellee.

Judgment affirmed in part, reversed in part and case remanded.


*ope, C. J., and Smith, J., concur.